DETAILED ACTION

Status of Claims
 
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the remarks and/or arguments for Application 13/625,423 filed on 10 February 2022.
Claims 1-27 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 112:

Claims 1-27 stand rejected under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

1. Applicant argues that the limitation feature which recites “determining that the second trade price is not within the IPL amount of the anchor price or the second matched trade and overriding the order instructions that pertain to the second buy order..” finds support in the Specification. 

Examiner respectfully disagrees. Applicant is equating a predetermined condition or instruction that automatically prevents the execution of a buy or sell order not meeting pricing conditions that have been set beforehand with the intentional and/or deliberate act of “overriding” the same rule and/or instructions governing said buy or sell step. Overriding generally connotes the intentional or deliberate action of permitting and/or allowing a step to occur and/or happen as opposed to the prevention of it. In this instance, the buy or sell order in question that is prevented from being executed based on the preset pricing conditions not being met (e.g., based on a matched trade), is not being “overridden” so as to nevertheless allow the order to be executed contra to the governing rules and/or conditions (e.g., automatic execution based on a matched trade). There is no overriding that is necessary and/or that is actually occurring since no buy or sell order execution has taken place in the first place and 

2. With regard to the Office Action argument that "the instant Specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flowcharts, programming steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole", Applicant’s argument and/or remarks have been considered and found persuasive. The argument is therefore withdrawn. 

B. Claim Rejections – 35 U.S.C. § 101:

Claims 1-27  stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

1. Applicant argues that the claims are patent eligible for at the following reasons: (1) the claims amount to a practical application and improvement to the technology or technical field under Step 2A, Prong Two; and (2) the claims include additional elements that amount to significantly more than any exception itself under Step 2B. 

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “exchange server”, “matching engine”, “processor”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of conducting a fundamental economic principle/concept (e.g., risk mitigation) associated with a financial (trading) transaction (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving and collecting data/information, monitoring and tracking data/information, comparing and matching data/information and transmitting data/information (e.g., notification alert).

In the instant application, whereas the additional elements comprise the use of generic computer components (i.e., “exchange server”, “matching engine”, “processor”), that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the inclusion of the additional element, i.e., mere use of the devices described as intermediaries (e.g., focus is not on an improvement in computers as tools, but on abstract ideas that use computers as tools), which are applied to carry out the abstract idea of facilitating matched trades processing while limiting price movement thru predetermined and/or preset trading criteria rules and/or instructions in an automated manner, which also does not amount to significantly more than the abstract idea itself.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of conducting a fundamental economic principle/concept (e.g., risk mitigation) associated with a financial (trading) transaction (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving and collecting data/information, monitoring and tracking data/information, comparing and matching data/information and transmitting data/information (e.g., notification alert) using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

With regard to factual evidence requirements under the Berkheimer standard, no argument and/or reasoning has been made by Examiner construing the claims as well-understood, routine, and conventional. Thus the requiring of evidentiary support is not an issue and rendered moot. Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that the process of preventing the execution of an order (“second order”) has the technical effect of freeing up computing resources thereby reducing latency which constitutes a technical solution to the technical problem of data latency in the art.

Examiner respectfully disagrees. Applicant’s argument merely touts and/or espouses known and/or existing key features for which computer/server technology is known for – e.g., speed, efficiency, accuracy, consistency, security, etc., to which the identified abstract idea is merely being linked and/or applied as a field of use. 

Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not provide a sufficient inventive concept, nor does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).

There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive. 

3. Applicant argues that the claims are analogous to those in DDR which produce "a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink."

Examiner respectfully disagrees. The patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement. Id. at 1256–57, 1259. The patent claims here do not address problems unique to the Internet, so DDR has no applicability.

Furthermore, there are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. The claims require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. Applicant’s argument is therefore unpersuasive. 

The rejection is therefore maintained.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the
application was filed, had possession of the claimed invention.

Independent Claims 1 and 13 are directed to a computer based method & system respectively, that recites “overriding the order instructions that pertain to the second buy order ...” However the Examiner is unable to find any generic, conventional or specific examples/formula/algorithms described in the instant specification that shows that Applicant was in possession of an invention that intentionally performs the step of “overriding the order instructions that pertain to the second buy order ...”. Accordingly the limitation feature lacks support in the Specification. 

Claims 2-12 and 14-27 depending from 1 and 13 are rejected because of their dependency on the rejected claims and for the same rational as noted above. (See also MPEP 2161.011)

Claim Rejections - 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. § 101 because the claimed -invention is directed to an abstract idea without significantly more. 

In the instant case, independent claim 1 is directed towards facilitating matched trades processing while limiting price movement thru predetermined and/or preset trading criteria rules and/or instructions in an automated manner, involving steps that are nothing more than merely receiving and collecting data/information, monitoring and tracking data/information, comparing and matching data/information and transmitting data/information (e.g., notification alert) associated with the performance of a financial transaction in a trading environment, but for the recitation of generic computer components. Claim 1 is directed to the abstract idea of conducting a fundamental economic principle/concept (e.g., risk mitigation) associated with a financial (trading) transaction (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving and collecting data/information, monitoring and tracking data/information, comparing and matching data/information and transmitting data/information (e.g., notification alert), which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “… 

establishing an interval price limit (IPL) period that defines a predetermined length of time commencing at a start time; 

establishing an anchor price that defines a benchmark value of a financial instrument by communicating with one or more market participant terminals to determine a current market value or price level of the particular financial instrument; 

establishing an IPL amount that defines a permissible increase or decrease in the anchor price of the financial instrument during the IPL period; 

receiving a first buy order and a second buy order for the financial instrument, each of the first buy order and the second buy order comprising order instructions to immediately execute a matched trade; 

matching, via the matching engine module, the first buy order with a first sell order during the IPL period to generate a first matched trade, the first matched trade having a first trade price that is independent of the anchor price; 

matching, via the matching engine module, the second buy order with a second sell order during the IPL period to generate a second matched trade, the second matched trade having a second trade pric

comparing the first trade price to the anchor price; 

determining that the first trade price is within the IPL amount of the anchor price for the first matched trade and, executing, in real-time, the first matched trade according to the order instructions that pertain to said first buy order; 

comparing the second trade price to the anchor price; 

determining that the second trade price is not within the IPL amount of the anchor price for the second matched trade and overriding the order instructions that pertain to the second buy order by: 

initiating a hold period having a predetermined hold time, wherein the hold period suspends real-time processing of matched trades having trade prices outside of the IPL amount and continues real-time processing of matched trades having trade prices within the IPL amount and 

preventing the second matched trade from executing, in real-time, during said hold period, said executing and preventing both occurring during the IPL period; and 

after said IPL period, establishing an updated IPL period and an updated anchor price by determining an updated current market value or price level of the particular financial instrument.

Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Facilitating the use of price/trading limits on matched trades in financial instrument trading which is akin to merely establishing a price range under which execution of a particular trade is to be permitted and/or allowed to be undertaken in order to minimize price movement and/or variation is a basic economic practice (e.g., risk mitigation) and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of a fundamental economic practice while merely utilizing rules and/or instructions to facilitate interactions between people, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Performing steps comprising establishing price limits and time intervals, and preventing matched trades that fall outside the price limits within the time intervals from executing, within a financial instrument trading system that matches buy and sell orders, while generating a notification alert (transmitting information) falls within the certain methods of organizing human activity grouping of abstract ideas, whereas but for the use of computer device language, the limitations recited in the context of the claim encompasses user thinking determining preventing matched trades that fall outside the price limits within the time intervals from executing during a specific period. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “exchange server”, “matching engine”, “processor”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of conducting a fundamental economic principle/concept (e.g., risk mitigation) associated with a financial (trading) transaction (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving and collecting data/information, monitoring and tracking data/information, comparing and matching data/information and transmitting data/information (e.g., notification alert).

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of conducting a fundamental economic principle/concept (e.g., risk mitigation) associated with a financial (trading) transaction (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving and collecting data/information, monitoring and tracking data/information, comparing and matching data/information and transmitting data/information (e.g., notification alert) using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 1 is not patent eligible.

Independent claim 13 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 13 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine) Therefore the reasoning provided for claim 1 applies to claim 13 accordingly. 

Dependent claims 2-12 and 14-27 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 2 and 14, the step(s) comprising “wherein during the hold period, the matching engine module: is prevented from executing matched trades for the financial instrument having a trade price that is beyond the IPL amount of the anchor price, and executes matched trades for the financial instrument having a trade price within the IPL amount of the anchor price ”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further devices used as an intermediary as well as rules and/or instructions used in the process. 

In claims 3 and 15, the step(s) comprising “wherein the computer-readable instructions, when executed, further cause the processor to cause one or more of the exchange server and the matching engine module to at least one of: cancel, amend and making inactive at least one order for the financial instrument during the hold period”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claims 4 and 16, the step(s) comprising “wherein during the hold period, the exchange server is further configured to prevent entry of new orders that would result in a matched trade having a trade price beyond the IPL amount of the anchor price, and to prevent amendment of existing orders that would result in a matched trade having a trade price beyond the IPL amount of the anchor price, said existing orders having been received by said matching engine module prior to commencement of said hold period”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claims 5 and 17, the step(s) comprising “wherein the computer-readable instructions, when executed, further cause one or more of the exchange server and the matching engine module to:  receive at least one new order for the financial instrument during the hold period, said new order having a price within the IPL amount of the anchor price”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 
In claims 6 and 18, the step(s) comprising “wherein the computer-readable instructions, when executed, further cause one or more of the exchange server and the matching engine module to: match said at least one new order with at least one other order to generate a new matched trade; and execute the new matched trade”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 
In claims 7 and 19, the step(s) comprising “wherein the computer-readable instructions, when executed, further cause one or more of the exchange server and the matching engine module to: commence the updated IPL period; and generate at least one other matched trade during the updated IPL period”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claims 8 and 20, the step(s) comprising “wherein the computer-readable instructions, when executed, further cause one or more of the exchange server and the matching engine module to: prevent the matching engine module from executing the at least one other matched trade, and to initiate a second hold period during the updated IPL period if the at least one other matched trade has a trade price that is not within the IPL amount of the updated anchor price”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claims 9 and 21, the step(s) comprising “wherein at least one of the orders received is a stop-limit order having a limit price”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 
In claims 10 and 22, the step(s) comprising “wherein a last traded price of the financial instrument triggers the stop order, and wherein the limit price is not within the IPL amount of the anchor price, said exchange server being further configured to: temporarily adjust the limit price to a price that is within the IPL amount of the anchor price; and attempt to match, via the matching engine module, the stop order at the adjusted limit price”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 
In claims 11 and 23, the step(s) comprising “wherein the computer-readable instructions, when executed, further cause one or more of the exchange server and the matching engine module to: revert the limit price back to its original value if the stop order is not matched at the adjusted limit price within a predetermined period of time”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claims 12 and 24, the step(s) comprising “wherein said alert message informs the one or more trading terminals that the hold period has been begun and specifies a duration of the hold period”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 

In claim 25, the step(s) comprising “generating an alert message; transmitting the alert message, over a network, to one or more trading terminals in communication with the exchange server”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), grouping, because it merely describes further intermediate steps including intermediary devices used in the process. 
In claims 26 and 27, the step(s) comprising “wherein the computer-readable instructions, when executed, further cause one or more of the exchange server and the matching engine module to: determine that the second trade price is within a second IPL amount of the updated anchor price, said second IPL amount established during the updated IPL period; and execute the second matched trade in real-time during the updated IPL period”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind groupings, because it merely describes further intermediate steps including rules and/or instructions used in the process. 
Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Conclusion

Claims 1-27 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692